996 F.2d 312
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Lucio BRITO, Defendant-Appellant.
No. 924139.
United States Court of Appeals, Tenth Circuit.
June 23, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.
ORDER AND JUDGMENT1
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Defendant pleaded guilty to two counts of Possession with Intent to Distribute a Controlled Substance, contrary to 21 U.S.C. § 841(a)(1) (1988), and one count of Use of a Firearm in a Drug Trafficking Crime, contrary to 18 U.S.C. § 924(c)(1) (1988).   He subsequently filed a motion under 28 U.S.C. § 2255 (1988).   All relief was denied.


3
Defendant then brought a second motion under § 2255, raising many of the same claims.   The district court denied relief, finding that the motion was repetitious, and dismissed it pursuant to Rule 9(b) of the Rules Governing § 2255 Motions.   Defendant appeals.2


4
We have examined the record and conclude, with one exception, that Defendant's arguments are repetitious.   The only new argument is Defendant's startling claim that he never pleaded guilty to the § 924(c)(1) weapons charge.   This argument, however, is entirely without merit.   We have reviewed both Defendant's written Statement in Advance of Plea of Guilty and the transcript of his plea allocution.   Both of these documents clearly show that Defendant explicitly pleaded guilty to the weapons charge.


5
The judgment is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


2
 We recognize that the government has raised a jurisdictional challenge to this appeal.   We have determined to resolve this case on the merits